Exhibit 10.3

GUARANTY

This GUARANTY is made as of the 25th day of September 2006 by Bertucci’s
Corporation, a Delaware corporation (the “Guarantor”), in favor and for the
benefit of BUCA, Inc., a Minnesota corporation (the “Creditor”).

WHEREAS, the Creditor, BUCA Restaurants 3, Inc. (the “Company”), Vinny T’s
Acquisition Corporation (the “Debtor”) and the Guarantor entered into that
certain Stock Purchase Agreement dated as of September 25, 2006 (the “Stock
Purchase Agreement”) whereby the Debtor will acquire all of the issued and
outstanding capital stock of the Company from the Creditor (the “Transaction”);

WHEREAS, pursuant to the terms of the Stock Purchase Agreement on the Closing
Date (as defined in the Stock Purchase Agreement), the Debtor will issue to the
Creditor a Promissory Note in the original principal amount of $3,800,000.00
(the “Promissory Note”);

WHEREAS, as a condition to the consummation of the Transaction, the Creditor has
required that the Guarantor execute and deliver this Guaranty to the Creditor;
and

WHEREAS, the Guarantor desires to see the Transaction consummated and is willing
to execute and deliver this Guaranty to the Creditor.

NOW THEREFORE, in consideration of the consummation of the Transaction and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Guarantor unconditionally guarantees full and prompt payment
and due performance of all Obligations (as hereafter defined) of the Debtor to
the Creditor, its successors and assigns, as herein provided.

Section 1. Obligations Guaranteed.

This Guaranty is a guaranty of the prompt payment and performance of all
indebtedness, liabilities and obligations of the Debtor to the Creditor, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
under the Promissory Note, the Stock Purchase Agreement and any other document,
instrument or agreement now or hereafter entered into supplementary thereto (the
“Obligations”).

Section 2. Nature of Liability.

The liability of the Guarantor hereunder is direct, unconditional and continuing
until terminated in accordance with Section 10 hereof. It is a guaranty of
payment and performance and not of collection only, and may be enforced without
requiring the Creditor to resort to any other person or entity (including,
without limitation, the Debtor), right, remedy or collateral. If for any reason
any Obligation shall not be paid or discharged promptly when due, the Guarantor
will forthwith pay or discharge such Obligation without regard to any
counterclaim, set-off,

 

Bertucci’s Corporation Guaranty

  Page 1

Execution Copy

 



--------------------------------------------------------------------------------

deduction or defense of any kind which the Debtor or the Guarantor may have or
assert, and without abatement, suspension, deferment or reduction on account of
any occurrence whatsoever, provided however, that, notwithstanding any other
provision of this Guaranty, this third sentence of Section 2 shall not apply if
the Debtor or the Guarantor has a counterclaim, set-off, deduction or defense in
connection with any breach of a representation, warranty, covenant or agreement
of the Creditor under the Stock Purchase Agreement or any Ancillary Agreement
(as defined in the Stock Purchase Agreement).

Section 3. Expenses.

If the Creditor incurs any costs, expenses and/or attorneys’ fees to collect
under or enforce this Guaranty and the Creditor is successful in collecting
under or enforcing this Guaranty, the Guarantor hereby agrees to pay to
Creditor, in addition to the Obligations, all reasonable costs, expenses and
attorneys’ fees at any time paid or incurred by the Creditor in endeavoring to
collect under or enforce this Guaranty, the Obligations or the underlying
documents evidencing the Obligations.

Section 4. Limitation of Liability.

Notwithstanding anything in this Guaranty, the Stock Purchase Agreement or the
Promissory Note to the contrary, the maximum liability of the Guarantor
hereunder shall be the Purchase Price (as defined in the Stock Purchase
Agreement), plus any reasonable costs, expenses and/or attorneys’ fees owed
under Section 3 of this Guaranty.

Section 5. Event of Default.

If there shall occur an Event of Default (as defined in the Promissory Note),
then all payment Obligations under the Promissory Note shall, at the option of
the Creditor, immediately become due and payable as though such Obligations had
matured by their terms.

Section 6. Consent.

The Guarantor agrees to the provisions of any instrument or other writing
evidencing or securing the Obligations. The Guarantor hereby expressly consents
to the making, from time to time, and without any notice to the Guarantor, of
such extensions, renewals, modifications, indulgences, postponements,
settlements and compromises as the Creditor and the Debtor may deem proper with
respect to any of the Obligations covered by this Guaranty, including the
substitution, exchange, taking or releasing of any or all security or collateral
and surrendering of documents and releasing of any party liable directly,
indirectly or as guarantor, all without regard to the consideration therefor,
and all without notice to the Guarantor. The enforcement of this Guaranty shall
not be affected by the neglect or failure of the Creditor to take any action
with respect to any security, right, obligation, endorsement or guaranty which
it may at any time hold.

 

Bertucci’s Corporation Guaranty

  Page 2

Execution Copy

 



--------------------------------------------------------------------------------

Section 7. Waiver of Defenses.

(a) The Guarantor waives the following: notice of incurring of indebtedness and
obligations by the Debtor; acceptance of this Guaranty by the Creditor;
presentment and demand for payment; protest, notice of protest and notice of
dishonor or non-payment of any instrument evidencing the Obligations; any right
to require suit against the Debtor or any other party before enforcing this
Guaranty; any right to have security applied before enforcing this Guaranty; all
defenses which might constitute a legal or equitable discharge of a surety or
guarantor (except for the rights of counterclaim, set-off, deduction or defense
explicitly set forth herein); and all other notices and demands otherwise
required by law which the Guarantor may lawfully waive.

(b) The obligations of the Guarantor hereunder shall be effective irrespective
of the value, genuineness, validity, irregularity or enforceability of the
Obligations or any instrument or document relating thereto, and irrespective of
any present or future law or order of any government or of any agency thereof
purporting to reduce, amend or otherwise affect any Obligation or vary the terms
of payment thereof, and irrespective of any other circumstance that might affect
the liability or constitute a discharge or defense of a surety or guarantor
(except with regard to the rights of counterclaim, set-off, deduction or defense
explicitly set forth herein), all of which are hereby waived.

Section 8. Representations of Guarantor.

The Guarantor represents to the Creditor that after giving effect to this
Guaranty and the transactions contemplated by the agreements evidencing the
Obligations (and after taking into account all recoveries Creditor is likely to
realize from the Debtor on the Debtor’s obligations to Creditor): (a) the
aggregate value of all of the assets and properties of the Guarantor, at a fair
valuation, will be greater than the total amount which the Guarantor is likely
to be actually required to pay on claims concerning the Obligations, including
contingent claims; (b) the Guarantor has (and has no reason to believe that it
will not have) sufficient capital for the conduct of its business; and (c) the
Guarantor does not intend to incur, and does not believe that it has incurred,
debts beyond its ability to pay as they mature.

Section 9. Subrogation, Reimbursement, Etc.

Subject to the provisions of the Stock Purchase Agreement, no party liable under
this Guaranty shall be entitled to any rights of subrogation, reimbursement,
indemnity or contribution or recourse to any collateral, or as against any other
party, until the Creditor or any successor to the Creditor’s rights hereunder
shall have been paid or satisfied in full on all Obligations.

Section 10. Term and Termination.

This Guaranty is a continuing Guaranty which shall remain effective with respect
to the Guarantor until the earlier of: (i) the date upon which there are no
longer any Obligations of the Debtor to the Creditor and no longer in force any
agreements between them which can give rise to an Obligation; and (ii) the date
that the Creditor informs the Guarantor in writing that the Guarantor’s
obligations under this Guaranty are released.

 

Bertucci’s Corporation Guaranty

  Page 3

Execution Copy

 



--------------------------------------------------------------------------------

Section 11. Miscellaneous.

(a) All notices under this Guaranty shall be in writing and given pursuant to
the terms of Section 11.13 of the Stock Purchase Agreement.

(b) This Guaranty is intended to take effect as an instrument under seal and
shall inure to the benefit of the Creditor and its successors and assigns. It
shall not be effected by any change in the legal form of the Guarantor or the
Debtor or the manner of the Guarantor’s or the Debtor’s doing business, whether
by reincorporation, consolidation, merger, partnership formation, change in
membership or otherwise.

(c) THE GUARANTOR AND THE CREDITOR EACH ACKNOWLEDGE THAT ANY DISPUTE OR
CONTROVERSY BETWEEN THE GUARANTOR AND THE CREDITOR WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT. ACCORDINGLY, THE GUARANTOR AND THE CREDITOR
HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING THAT MAY BE COMMENCED BY
OR AGAINST THE GUARANTOR OR CREDITOR ARISING OUT OF THIS GUARANTY.

(d) THE GUARANTOR AND THE CREDITOR HEREBY AGREE THAT ANY FEDERAL COURT IN THE
STATE OF MINNESOTA OR ANY STATE COURT LOCATED IN HENNEPIN COUNTY IN THE STATE OF
MINNESOTA SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN THE GUARANTOR AND THE CREDITOR PERTAINING DIRECTLY OR INDIRECTLY TO THIS
GUARANTY. THE GUARANTOR AND THE CREDITOR EXPRESSLY SUBMIT AND CONSENT IN ADVANCE
TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS.
FURTHER, THE GUARANTOR AND THE CREDITOR HEREBY WAIVE THE RIGHT TO ASSERT THE
DEFENSE OF FORUM NON CONVENIENS AND THE RIGHT TO CHALLENGE THE VENUE OF ANY
COURT PROCEEDING.

(e) THE WAIVERS IN SECTIONS 11(c) AND 11(d) ABOVE HAVE BEEN MADE WITH THE ADVICE
OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF.

(f) The Creditor shall not be deemed to waive any of its rights hereunder unless
such waiver be in writing and signed by the Creditor. Any failure on the part of
the Creditor at any time to require the performance by the Guarantor of any of
the terms or provisions hereof, even if known, shall in no way affect the right
thereafter to enforce the same, nor shall any failure of the Creditor to insist
on strict compliance with the terms and conditions hereof be taken or held to be
a waiver of any succeeding breach or of the right of the Creditor to insist on
the strict compliance with the terms and conditions hereof.

(g) No modification or waiver of any provision of this Guaranty or consent to
departure therefrom shall be effective unless in writing and signed by the
Guarantor and the Creditor.

 

Bertucci’s Corporation Guaranty

  Page 4

Execution Copy

 



--------------------------------------------------------------------------------

(h) The terms and conditions of this Guaranty shall inure to the benefit of and
be binding upon the respective successors and permitted assigns of the parties.
This Guaranty may not be assigned by any party hereto without the prior written
consent of the other party hereto; provided, however, that the Creditor may,
without the consent of the Guarantor: (i) assign its rights under this Guaranty
to any one of its Affiliates (as defined in the Stock Purchase Agreement); or
(ii) collaterally assign its rights under this Guaranty to Wells Fargo Foothill,
Inc. (“WFF”) in connection with that certain Credit Agreement dated as of
November 15, 2004, by and among BUCA, Inc., each of its subsidiaries that are
signatories thereto, the Lenders that are signatories thereto, and WFF, as the
Arranger and the Administrative Agent, as amended (the “WFF Credit Agreement”),
or to any financial institution which refinances the credit facility evidenced
by the WFF Credit Agreement.

(i) This Guaranty shall be governed by, and construed in accordance with, the
laws of the State of Minnesota, without regard to the conflicts of law
principles thereof.

(j) The titles and subtitles used in this Guaranty are used for convenience only
and are not to be considered in construing or interpreting this Guaranty.

(k) This Guaranty may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

(l) It is the desire and intent of the Guarantor and the Creditor that the
provisions of this Guaranty be enforced to the fullest extent permissible under
applicable law and public policy. Accordingly, in the event that any provision
of this Guaranty is held to be invalid, prohibited or unenforceable for any
reason, such provision shall be ineffective, without invalidating the remaining
provisions of this Guaranty. Notwithstanding the foregoing, if such provision
could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable, it shall be so narrowly drawn, without invalidating the remaining
provisions of this Guaranty.

(m) This Guaranty, the Promissory Note and the Stock Purchase Agreement contain
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters. In the event of any conflict between the
provisions of this Guaranty, the Promissory Note and the Stock Purchase
Agreement, the provisions of this Guaranty shall govern.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

Bertucci’s Corporation Guaranty

  Page 5

Execution Copy

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Guaranty as of the date
first written above.

 

GUARANTOR: BERTUCCI’S CORPORATION By:  

/s/ Stephen V. Clark

  Stephen V. Clark   President

 

CREDITOR: ACKNOWLEDGED AND AGREED: HOLDER: BUCA, INC. By:  

/s/ Wallace B. Doolin

  Wallace B. Doolin   Chairman, President and Chief Executive Officer

 

Bertucci’s Corporation Guaranty

  Signature Page

Execution Copy

 